SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1158
CAF 10-02523
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF RAYMOND L. MAGARA, JR.,
PETITIONER-APPELLANT,

                     V                                              ORDER

LAURIE M. RIORDAN-MAGARA, RESPONDENT-RESPONDENT.


EMILY A. VELLA, SPRINGVILLE, FOR PETITIONER-APPELLANT.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), entered November 17, 2010 in a proceeding
pursuant to Family Court Act article 8. The order dismissed the
petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court